Citation Nr: 0902867	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder with sciatica.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in August 2007, and a 
transcript of the hearing is of record.  

In April 2008, this case was remanded for additional 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.  



FINDINGS OF FACT

1.  Cervical disc disease and cervical degenerative joint 
disease are not shown to be due to any event of incident of 
the veteran's period of active duty.  

2.  Lumbar disc disease and cervical degenerative joint 
disease are not shown to be due to any event of incident of 
the veteran's period of active duty.  



CONCLUSION OF LAW

The veteran does not have cervical and lumbar disc disease, 
and cervical and lumbar degenerative joint disease that was 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2005 and May 2008, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  In addition, the Board notes that his matter has 
been remanded for additional development, to include an 
additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran has indicated that his neck 
condition had its onset around 1986.  However, the service 
medical records do not show that the veteran was seen for a 
neck condition in service and his service separation 
examination indicated a normal spine.  

After service, the veteran indicated being first seen for his 
neck in the early 1990's, and the VA treatment records 
indicate chronic neck pain with episodic flare-ups, gradual 
onset since about 1997.  

With respect to his low back, the veteran's service medical 
records indicate that he was seen in November 1985 for low 
back pain for three weeks with sciatica.  An x-ray study 
taken at the time indicated no significant abnormality.  The 
veteran's service separation examination indicated normal 
spine and lower extremities.  

After service, there is no indication of a low back 
disability until approximately 1999, when the veteran stated 
that he began seeing a chiropractor.  The veteran indicated 
that he could not obtain these records.  

In connection with his claim, the veteran submitted a 
statement from his private physician dated in September 2007 
which reported that the veteran had had episodic low back 
pain ever since a lifting injury and that the veteran injured 
his low back when in the Air Force in 1979.  

The veteran also submitted a statement from his wife in 
support of his claim.  In this statement, the veteran's wife 
reported that he hurt his back while working at one of the 
missile sites when station at Minot Air Force Base.  She 
indicated that his back got progressively worse after coming 
home and that the next day the veteran went to the clinic 
with complaints of pain.  She indicated that he was 
prescribed medications.  She also reported that the veteran 
had had pain in his back and sciatic nerve that persisted to 
this day.  

With respect to the neck condition, the veteran's wife stated 
that he began having neck problems when they were living in 
Hawaii.  The veteran was a helicopter pilot and began to 
complain about his neck when flying with night vision 
devices.  She indicated that his back and neck conditions 
have continued after service and have been aggravated by his 
service in the National Guard after service.  Finally, she 
indicated that the veteran sought chiropractic treatment 
around 1999/2000.  

In order to determine whether the veteran has neck and back 
disabilities that are related to his active service, the 
veteran was afforded two VA examinations dated in November 
2006 and October 2008.  

The November 2006 examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran's medical history and symptoms were 
noted.  After examination, the veteran was diagnosed with 
chronic lumbar strain.  The examiner stated that he could not 
resolve the question of nexus to service without resort  to 
mere speculation.  

The veteran was again afforded a VA examination dated in 
October 2008.  The examiner indicated that the claims file 
had been reviewed in connection with the examination.  The 
medical and service history were noted for the report.  The 
veteran's symptoms were also noted.  

After examination, the veteran was diagnosed with lumbar disc 
disease L1-2, L-34 and L4-5 levels, and lumbar degenerative 
joint disease.  He was also diagnosed with cervical disc 
disease, C4-5, C5-6, and C6-7 and cervical degenerative joint 
disease.  The examiner then stated that these conditions were 
not caused by the veteran's active service.  Here, the 
examiner stated that he was unable to make any direct 
connection between the veteran's service and his diagnosed 
back and neck conditions.  In this regard, he cited the 
veteran's service and post-service records and noted no 
treatment for a back and neck condition within one year of 
service or many years thereafter.  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  While the veteran is noted to 
have had an in-service episode of low back pain, the record 
does not contain any medical evidence of a neck disorder in 
service, and the veteran's neck and back were indicated to be 
normal upon service separation.  

In addition, the veteran's claims file does not contain a 
medical opinion directly relating the current lumbar and 
cervical spine disorders to a specific event or incident in 
service; nor is there any medical evidence of arthritis 
within one year of service discharge.  

The Board notes that the October 2008 VA examiner, after 
examining the veteran and his claims file, specifically 
opined that the veteran's current lumbar and cervical spine 
disorders were not caused by his service.  

In this regard, the Board notes that the veteran submitted 
the statement of his private physician dated in September 
2007 indicating that the veteran has had low back pain since 
a lifting injury in 1979.  This statement, however, does not 
indicate that the physician had reviewed the veteran's claims 
file or medical records in connection with the opinion, and 
the statement itself is very cursory.  

Therefore, the Board accords greater probative weight to the 
comments and opinion provided by the October 2008 VA 
examiner, based as it was on a review of the veteran's claims 
file, a detailed review of pertinent aspects of his 
documented medical history, and a current examination, and 
considers them to be of primary importance in the disposition 
of this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The opinions of the March 1999 VA examiner and the VA doctor 
who treated the veteran in August 1999 were not based on a 
review of the veteran's claims file.  See Winsett, 11 Vet. 
App. at 424-25 (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

The Board also points out that the fact that a physician may 
treat, or have treated, the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  

In addition to the medical evidence, the Board has considered 
the veteran's testimony, the statement of his wife, and the 
statements of the veteran and his representative submitted in 
connection with the claims; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  

As the veteran, his wife, and the veteran's representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

As the most probative medical evidence of record does not 
establish that the veteran's current lumbar and cervical 
spine disorders began in service or were causally related to 
his service, the Board concludes that the preponderance of 
the evidence is against the veteran's claims.  

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 53-56.  Therefore, 
the claims are denied.  



ORDER

Service connection for a claimed cervical spine disorder, to 
include cervical disc disease and cervical degenerative joint 
disease, is denied.  

Service connection for a claimed low back disorder with 
sciatica, to include lumbar disc disease and lumbar 
degenerative joint disease, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


